Citation Nr: 0631371	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  03-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.   

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for an acquired 
psychiatric disability other than PTSD. 

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987 and from February 1988 to July 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD) and determined that new and material evidence 
had not been received to reopen claims of service connection 
for back disability and a "nervous" disorder with depression.  
With regard to the "nervous" disability, the Board believes 
that this issue is best described as a claim of service 
connection for an acquired psychiatric disability other than 
PTSD.   

The veteran requested a Board hearing, but failed to report 
for a hearing scheduled in June 2006. 

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for an 
acquired psychiatric disability and for a back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By rating decision in December 1993, the RO denied the 
veteran's claim of service connection for PTSD; a notice of 
disagreement was not received to initiate an appeal from that 
determination. 

2.  Certain evidence added to the record since the December 
1993 rating decision, when considered by itself or in 
connection with evidence previously assembled, is new and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
PTSD.      

3.  The veteran did not participate in combat with the enemy, 
and her claimed in-service stressor of sexual assault has not 
been sufficiently corroborated by credible supporting 
evidence.


CONCLUSIONS OF LAW

1.  The December 1993 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Certain evidence added to the record since the final 
December 1993 rating decision is new and material; thus, the 
claim of entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126, 
redefined VA's duty to assist a claimant in the development 
of a claim.  Regulations that implement the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

Regarding the claim to reopen service connection for PTSD, in 
view of the Board's decision to reopen the claim, further 
assistance is unnecessary to aid the veteran in 
substantiating the claim to reopen.  The United States Court 
of Appeals for Veterans Claims (Court) has concluded that the 
VCAA was not applicable where further assistance would not 
aid the appellant in substantiating his claim.   
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").   

With regard to the PTSD claim, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
The RO provided VCAA notice letters to the veteran in July 
2001 and August 2002.  The letters notified the veteran of 
what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
The August 2002 letter asked the veteran to describe and 
provide details of the stressor event for the claim of 
service connection for PTSD due to personal assault.  The 
August 2002 letter notified the veteran of types of non-
service records that might corroborate a personal assault 
stressor and the veteran was given the opportunity to submit 
such evidence.  The veteran was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of her claim to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was provided VCAA notice prior to 
the initial adjudication of the claim in January 2003.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, element (1) is not at issue.  Regarding 
elements (2) and (3) (current existence of a disability and 
relationship of such disability to the veteran's service), 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a March 2006 letter.  The Board 
also notes that the preponderance of the evidence is against 
the veteran's claim of service connection for PTSD and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

With regard to the PTSD issue, the Board finds that the duty 
to assist has been met.  The veteran's service medical 
records and service personnel records are associated with the 
claims file.  VA treatment records from the VA medical 
facility in North Texas dated from 1996 to 2001 have been 
obtained.  Private medical records identified by the veteran 
have been obtained and associated with the claims folder.  In 
June 2006, the veteran was afforded a hearing before the 
Board but she failed to report without cause.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003); Charles 
v. Principi, 16 Vet. App. 370 (2002).

In the present case, there is competent evidence of a current 
diagnosis of PTSD.  However, as discussed in detail below, 
the veteran did not provide sufficient evidence of the 
inservice stressor of personal assault.  Because of this lack 
of evidence, VA is unable to obtain evidence which may 
corroborate the veteran's account of the stressor incident 
and is unable to obtain a medical opinion from a mental 
health professional as to whether the evidence indicates a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).  
Therefore, an examination or medical opinion is not 
warranted.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131. Service connection may also be 
granted for a disability initially diagnosed after service 
when all of the evidence shows it to have been incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Effective March 7, 2002, 38 C.F.R. § 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

In a December 1993 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis that the evidence 
did not show a current diagnosis of PTSD, there was no 
evidence of a verified stressor event, and there was no 
evidence of a psychiatric disorder in service.  The evidence 
of record at the time of this decision consisted of the 
service medical records.  The veteran was notified of this 
decision in January 1994 and she did not file an appeal.  The 
December 1993 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   

In May 2001, the veteran filed a claim for service connection 
for PTSD in addition to other disabilities.   

In the January 2003 rating decision, the RO construed the 
claim for service connection for PTSD as a new claim and 
adjudicated the claim on the merits.  During this appeal, 38 
C.F.R. § 3.304(f) was amended, effective March 7, 2002, to 
preclude denying a claim for service connection for PTSD 
based on an alleged personal assault in service unless the 
veteran was first notified of types of non-service records 
that might corroborate such a stressor and be given the 
opportunity to submit such evidence.  

The Board notes that, although section 7104(b) precludes 
consideration of a finally denied claim unless new and 
material evidence is presented or secured which establishes a 
new factual basis for entitlement to the claimed benefit, 
that section "does not preclude de novo adjudication of a 
claim, on essentially the same facts as a previously and 
finally denied claim, where an intervening and substantive 
change in law or regulation has created a new basis of 
entitlement to a benefit."  Spencer v. Brown, 4 Vet. App. 
283, 289 (1993), aff'd, 17 F.3d 368, 372 (Fed. Cir. 1994).  
Even though the latter review involves consideration of the 
same facts as were considered previously, the adjudication or 
review is considered to be conducted "de novo" or "anew" 
because the new law has created a "new cause of action".  See 
Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998) (noting 
that, the logic of the intervening change rule, if it is to 
escape the finality bar of section 7104(b), must be that the 
intervening change in law creates a new cause of action or 
forms a new basis of entitlement to a benefit).  

Here, however, the amendment in 2002 to section 3.304(f) 
including the changes provided by the M21-1 provisions, 
simply articulated more clearly the evidentiary burden 
required of claimants alleging that PTSD is due to personal 
assault in service by noting alternative sources of evidence 
that might provide credible supporting evidence of the 
noncombat stressor in such claims.  Those provisions did not 
create a "new cause of action" or a "new basis of 
entitlement" to the benefit sought.  Anglin v. West, 11 Vet. 
App. 361, 368 (1998); see also Patton v. West, 12 Vet. App. 
272, 278 (1999).  Thus, the Board notes that these changes 
did not create any new substantive rights and concludes that 
it may not treat the claim for service connection for PTSD as 
a new claim, rather than one to reopen, based upon the 
amendments to 38 C.F.R. § 3.304(f) and the M21-1 provisions. 

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board will first determine whether new and material evidence 
has been submitted.  If new and material evidence has been 
received, the Board will reopen the claim and consider 
whether service connection for PTSD is warranted.  The 
veteran will not be prejudiced if the Board considers the 
issue of entitlement to service connection at this time 
because the agency of original jurisdiction has already 
addressed the service connection issue, and as discussed in 
detail below, the RO fulfilled the duty to notify and duty to 
assist the veteran pursuant to the Veterans Claims Assistance 
Act of 2000 with respect to the service connection claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

New and Material Evidence

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  Evidence 
submitted since the December 1993 rating decision includes VA 
treatment records from the VA medical facility in North 
Texas.   

The Board finds the July 2001, May 1998, December 1996, and 
November 1996 VA mental health treatment records to be new 
and material evidence.  This evidence is new because it had 
not been previously submitted to agency decisionmakers, and 
is neither cumulative nor redundant.  This evidence is 
material because it bears directly and substantially upon the 
specific matter under consideration which is whether the 
veteran currently has PTSD that is due to a stressor event in 
service.  One of the reasons for the denial of service 
connection for PTSD in December 1993 was that the veteran did 
not have a current diagnosis of PTSD.  These treatment 
records establish a current diagnosis of PTSD.  Thus, the 
Board finds this evidence to be new and material evidence and 
the claim for service connection for PTSD is reopened.   

Service Connection

The Board finds that there is evidence of record which 
satisfies the requirements that there be a diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125.  The July 2001, May 
1998, December 1996, and November 1996 VA mental health 
treatment records reflect a diagnosis of PTSD.    

However, there is no credible supporting evidence of the 
claimed in-service stressor.  In this case, the veteran 
reports an inservice stressor of sexual assault.  However, 
the veteran only provides vague information regarding this 
stressor event.  She does not report the approximate date or 
location of the stressor event.  It is unclear when the 
alleged stressor event occurred or even if the stressor event 
occurred during a period of active duty.    

In an August 2003 statement, the veteran reported that in 
February 1991, while stationed at Fort Hood, she was raped by 
an intruder in her apartment.  She stated that she reported 
the sexual assault to a co-worker and to her platoon 
sergeant.  She indicated that she went to the hospital after 
reporting the incident.    

However, the record shows that the veteran was discharged 
from service in July 1990.  There is no evidence of active 
service in February 1991.  The February 1991 incident 
occurred after the veteran's period of active duty.  Service 
connection for PTSD requires an inservice stressor.  
38 C.F.R. § 3.304(f).  

The veteran has not submitted a description of any other 
stressor events to the RO.  In response to the August 2002 
duty to assist letter which asked the veteran to describe the 
stressor events, the veteran only submitted the stressor 
information form with information as to her company, brigade, 
service number, and social security number.  She did not list 
a stressor event on this form or provide an approximate date 
or location for a stressor event.    

The Board notes that the VA treatment records dated from 1996 
to 2001 note stressor events reported by the veteran.  A 
December 1996 VA treatment record indicates that the veteran 
reported a rape in service in 1990.  She stated that she did 
not report the rape due to fear and shame.  In January 1997, 
she reported that she was sexually assaulted by a supervisor 
in the military.  In December 1998, the veteran reported that 
she was raped during guard duty in service.  She stated that 
the man was caught and punished.  A June 2001 VA mental 
health assessment record indicates that the veteran reported 
that in service, while on guard duty, at age 18, she was 
grabbed and raped.  She reported it but she indicated that 
the man was not caught because she could not identify him.  
In July 2001, the veteran reported that she was raped in 
service while on guard duty and she reported the rape.  

The Board notes that the veteran does not have any verified 
active duty at age 18.  Service records show that she entered 
active duty at age 23.  The veteran did not report the 
approximate date or location of the alleged rape by her 
supervisor or the rape which occurred during guard duty.  The 
Board acknowledges that the veteran reported that she was 
sexually assaulted in 1990, but she does not provide a more 
specific date for this incident such as the approximate 
month.  Without this information, the Board is unable to 
assist the veteran further.  Without more detailed 
information such as the approximate month and year and 
location of the stressor event, the Board is unable to make 
attempts to obtain corroborating evidence such as evidence 
from nonservice sources or evidence of behavior changes.  The 
Board is unable to search for evidence of behavior changes 
following the alleged assault if the Board does not know the 
approximate date that the alleged assault occurred.  The 
Board notes that the veteran's service medical records do not 
document medical treatment for an alleged assault and the 
service personnel records do not document any reports of an 
assault.      

The veteran has not indicated the existence of any 
corroborating evidence.  She has only provided vague 
information as to the alleged assault.  Because the veteran 
has already been given an opportunity to submit information 
of the stressor event and submit alternative sources of 
information, and has failed to do so, additional development 
is not warranted.  In the absence of any specific 
information, it is clear that any attempt on the part of VA 
to verify the alleged personal assault in service would be an 
exercise in futility.  As noted above, the veteran's service 
personnel records have been obtained and do not provide a 
basis for further inquiry.  The personal assault stressor is 
therefore unverified.

In conclusion, the Board finds that there is no credible 
supporting evidence of the claimed in-service stressors.  As 
such, the preponderance of the evidence is against the claim 
of service connection for PTSD and service connection for 
PTSD is denied.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD, but entitlement to 
service connection for PTSD is not warranted.  The appeal is 
denied.    


REMAND

In the January 2003 rating decision, the RO determined that 
new and material evidence has not been submitted to reopen 
the claims for service connection for a back disability and 
for (as redescribed by the Board in the Introduction) an 
acquired psychiatric disability other than PTSD.  Review of 
the record reveals that that the claim to reopen was filed in 
May 2001.  The regulation applicable to claims to reopen, 
38 C.F.R. § 3.156(a), New and material evidence, was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed in May 2001, the former provisions of 
38 C.F.R. § 3.156(a) are applicable.  For claims filed prior 
to August 29, 2001, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Preliminary review of the record leads the Board to conclude 
that VCAA notice is deficient as to the issues of new and 
material evidence to reopen claims for back disability and 
for an acquired psychiatric disability other than PTSD.  In a 
recent case, the Court held that VCAA notice under 38 
U.S.C.A. § 5103a (2005) applies to claims to reopen based on 
submission of new and material evidence.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Under Kent, VA must notify the 
veteran of what constitutes "material" evidence in the 
context of his particular claim to reopen.  Id.  VA should 
tell the veteran the basis for the previous denial and what 
the evidence must show in order to reopen his particular 
claim.  In the present case, the July 2001, August 2002, and 
January 2004 VCAA notice letters did not notify the veteran 
of what was needed to substantiate the claims to reopen and 
did not notify the veteran of the former provisions of 
38 C.F.R. § 3.156(a).  A January 2004 VCAA notice letter 
notified the veteran of the revised provisions of 38 C.F.R. 
§ 3.156(a) which are not applicable in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should send the veteran 
corrective VCAA notice letter, with 
respect to petition to reopen a claim for 
service connection for back disability 
and for an acquired psychiatric 
disability other than PTSD.  This notice 
should include the proper standard for 
new and material evidence (for claims 
prior to August 29, 2001) and an 
explanation of what the evidence must 
show to reopen this veteran's claim, as 
outlined in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA must tell the veteran 
the basis for the previous denials and 
what the evidence must show in order to 
reopen the particular claims.

2.  After completion of the above, the 
AMC or RO should then adjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims addressed in this Remand must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


